Title: From Thomas Jefferson to Joseph Stanton, Jr., 28 March 1806
From: Jefferson, Thomas
To: Stanton, Joseph, Jr.


                        
                            Sir
                            
                            Washington Mar. 28. 06.
                        
                        I return you inclosed the papers solliciting a contribution for a meeting house. the number of applications to
                            me from the different parts of the Union for contributing to the building of churches & Meeting houses is so great that
                            no resources I can command could answer to them. I have therefore been obliged to prescribe to myself as a rule to
                            contribute to those only in the district where I live, & the state in which my property lies. the rule, I think, is a
                            reasonable one and it should be observed with all or none. I must therefore ask to be excused from departing from it in
                            the case under your patronage. Accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    